

Exhibit 10.4



TRADEMARK ASSIGNMENT


This TRADEMARK ASSIGNMENT (this “Assignment”) is made as of the 22nd day of May,
2009 by Peace Mountain Natural Beverage Corporation (“Assignor”) to Skinny
Nutritional Corporation (“Assignee”).
 
WHEREAS, Assignor has agreed in an Intellectual Property Assets Purchase
Agreement, dated May 22, 2009 (the “Agreement”), by and among Assignor, John
David Alden, and Assignee, to sell, assign, transfer, convey, grant, and deliver
to Assignee all of Assignor’s right, title, and interest in, to, and under the
Transferred Trademarks and all foreign rights throughout the world corresponding
to the Transferred Trademarks;
 
WHEREAS, Assignor is the sole owner of the Transferred Trademarks identified and
set forth on Schedule A and all foreign rights throughout the world
corresponding to the Transferred Trademarks;
 
WHEREAS, Assignee has agreed in the Agreement to purchase from Assignor all of
its right, title, and interest in, to and under said Transferred Trademarks; and
 
WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Agreement.
 
NOW, THEREFORE, for good and valuable consideration (including the premises and
covenants set forth herein and in the Agreement), the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:
 
Assignor hereby sells, assigns, transfers, conveys, grants, and delivers to
Assignee all of such Assignor’s respective right, title, and interest in, to,
and under the Transferred Trademarks, together with the goodwill associated
therewith, including all registrations, applications, and common law rights
therefor in the United States and for all foreign countries, including any
renewals and extensions of the registrations that are or may be secured under
the laws of the United States and all foreign countries, now or hereafter in
effect, for Assignee’s own use and enjoyment, and for the use and enjoyment of
Assignee’s successors, assigns, or other legal representatives, as fully and
entirely as the same would have been held and enjoyed by such Assignor if this
assignment and sale had not been made, together with all income, royalties, or
payments due or payable as of the time of this assignment or thereafter,
including, without limitation, all claims for damages by reason of past,
present, or future infringement or other unauthorized use of the Transferred
Trademarks, with the right to sue for and collect the same for Assignee’s own
use and enjoyment and for the use and enjoyment of its successors, assigns, or
other legal representatives.
 
Assignor authorizes and requests the Commissioner of Patents and Trademarks of
the United States and other empowered officials of the United States Patent and
Trademark Office to transfer all registrations and applications for the
Transferred Trademarks to Assignee as assignee of the entire right, title, and
interest therein or otherwise as Assignee may direct, in accordance with this
instrument of assignment, and to issue to Assignee all registrations which may
issue with respect to any applications for a trademark or service mark included
in the Transferred Trademarks.

 
 

--------------------------------------------------------------------------------

 

Assignor covenants and agrees that it will, upon the reasonable request of
Assignee execute and deliver, or cause to be executed or delivered, any and all
documents provided by Assignee that may be necessary or desirable to perfect the
assignment, conveyance and transfer of the Transferred Trademarks hereunder.
 
This Assignment shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements made and to be
performed entirely within such Commonwealth, without regard to the conflicts of
law principles of such Commonwealth.
 
This Assignment may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.
 
This space is intentionally left blank.
 
The Signature Page immediately follows.

 
2

--------------------------------------------------------------------------------

 
 
Signature Page
 
IN WITNESS WHEREOF, Assignor and the Assignee have caused this Assignment to be
duly executed as of the date first above written.
 

 
ASSIGNOR
 
PEACE MOUNTAIN NATURAL
 
BEVERAGE CORPORATION
 
By:
/s/ John David Alden
 
Name:
John David Alden
 
Title:
President
     
ASSIGNEE
 
SKINNY NUTRITIONAL
 
CORPORATION
 
By:
/s/ Ronald D. Wilson
 
Name:
Ronald D. Wilson
 
Title:
Pres. and CEO



Signature page to Trademark Assignment

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
TRANSFERRED TRADEMARKS
 
Mark
 
Goods/First Use Date
 
U.S.
Serial No./
Filing Date
 
U.S.
Reg. No./
Issue Date
 
U.S.
Status 
SKINNY SHAKE
 
Dietary meal replacement/ 3/19/03
 
76/192,470
01/10/01
 
2,743,268
07/29/03
 
Granted
SKINNY WATER
 
Nutriceuticals; Isotonic drinks/
01/02/01
 
76/008,776
03/24/00
 
2,557,075
04/02/02
 
Granted
SKINNY TEA
 
Tea/
08/01/02
 
76/187,804
12/28/00
 
2,657,057
12/03/02
 
Granted
SKINNY JUICE
 
Nutriceuticals; Isotonic drinks/
08/02/02
 
76/208,424
02/12/01
 
2,657,083
12/03/02
 
Granted
DIET WATER
 
Bottled drinking water/
01/10/01
 
76/192,471
01/10/01
 
2,576,866
06/04/02
 
Granted
(Supp.)
SKINNY COLA
 
Colas/
07/27/02
 
76/173,878
12/01/00
 
2,650,352
11/12/02
 
Granted
SKINNY SHOT
 
Ready to drink soft drinks/
Intent to Use
 
77/294,601
10/02/07
     
Pending
SLENDER WATER
 
Nutriceuticals; Isotonic drinks/
Intent to Use
 
78/614,310
04/21/05
     
Allowed
SKINNY JAVA
 
Dietary food supplement;
Drinks/Intent to Use
 
78/734,027
10/15/2005
     
Allowed
SKINNY SMOOTHIE
 
Nutriceuticals; beverages; Shakes; Smoothie drinks/ Intent to Use
 
77/145,760
04/01/2007
     
Allowed
SKINNY SODA
 
Nutriceuticals; Soda pops/ Intent to Use
 
77/125,090
03/07/2007
     
Allowed
SKINNY SNACKS
 
Nutriceuticals in ready-to-drink or concentrate form for use as a dietary
supplement
 
77/185,768
05/21/07
     
Pending
SKINNY CEREAL
 
Breakfast Cereal, snack food
 
77/185,768
11/11/07
     
Pending
SKINNY CAPS
  
Dietary and nutritional supplements
  
77/100,213
02/06/07
  
3,316,575
10/23/07
  
Granted


 
 

--------------------------------------------------------------------------------

 